United States Court of Appeals
                       For the First Circuit


No. 09-1279

              THE SHELL COMPANY (PUERTO RICO) LIMITED,

                        Plaintiff, Appellee,

                                 v.

                 LOS FRAILES SERVICE STATION, INC.,

                       Defendant, Appellant.



                            ERRATA SHEET

     The opinion of this Court issued on May 5, 2010, is amended as
follows:

     On the cover sheet replace "Raul M. Arias-Marxuach with whom
Nannette Berríos Haddock, Frank LaFontaine, and McConnell Valdes
LLC were on brief for appellee." with "Nannette Berríos Haddock
with whom Raul M. Arias-Marxuach, Frank LaFontaine,and McConnell
Valdes LLC were on brief for appellee."

     On page 1, line 1, "Petroleum Practices Marketing" should be
replaced with "Petroleum Marketing Practices".

     On page 23, line 24, "sublease of the station from LFSS"
should be replaced with "sublease of the station from Shell".

     On page 19, line 19, "proximity does not does not" should be
replaced with "proximity does not".